           Case 2:20-mc-00073-TLN-CKD Document 12 Filed 03/04/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00073-TLN-CKD
12                  Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,960.00 IN                       ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Tunisha
18 Vance (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about January 10, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,960.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on October 26, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has

25 filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
                                                                               Stipulation and Order to Extend Time
           Case 2:20-mc-00073-TLN-CKD Document 12 Filed 03/04/21 Page 2 of 3



 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline was April 9, 2020.

 3          4.      By Stipulation and Order filed April 1, 2020, the parties stipulated to extend to July 8, 2020,

 4 the time in which the United States is required to file a civil complaint for forfeiture against the defendant

 5 currency and/or to obtain an indictment alleging that the defendant currency is subject to forfeiture.

 6          5.      By Stipulation and Order filed July 1, 2020, the parties stipulated to extend to September 7,

 7 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 9 forfeiture.

10          6.      By Stipulation and Order filed September 3, 2020, the parties stipulated to extend to

11 November 6, 2020, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject

13 to forfeiture.

14          7.      By Stipulation and Order filed October 30, 2020, the parties stipulated to extend to January

15 5, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

17 forfeiture.

18          8.      By Stipulation and Order filed December 31, 2020, the parties stipulated to extend to March

19 6, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

20 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

21 forfeiture.

22          8.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend to

23 April 5, 2021, the time in which the United States is required to file a civil complaint for forfeiture against

24 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

25 forfeiture.

26 ///

27 ///

28 ///
                                                           2
                                                                                 Stipulation and Order to Extend Time
           Case 2:20-mc-00073-TLN-CKD Document 12 Filed 03/04/21 Page 3 of 3



 1          9.      Accordingly, the parties agree that the deadline by which the United States shall be required

 2 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that

 3 the defendant currency is subject to forfeiture shall be extended to April 5, 2021.

 4 Dated: 3/3/2021                                        PHILLIP A. TALBERT
                                                          Acting United States Attorney
 5

 6                                                By:     /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
 7                                                        Assistant United States Attorney
 8
     Dated: 3/3/2021                                      /s/ Jacek W. Lentz
 9                                                        JACEK W. LENTZ
                                                          Attorney for potential claimant
10                                                        Tunisha Vance
11                                                        (Signature authorized by phone)
12
            IT IS SO ORDERED.
13
     Dated: March 3, 2021
14

15
                                                          Troy L. Nunley
16                                                        United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
                                                                                Stipulation and Order to Extend Time
